Name: Commission Regulation (EC) No 207/2008 of 5 March 2008 adopting the specifications of the 2009 ad hoc module on the entry of young people into the labour market provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  labour market;  employment;  information technology and data processing;  demography and population
 Date Published: nan

 6.3.2008 EN Official Journal of the European Union L 62/4 COMMISSION REGULATION (EC) No 207/2008 of 5 March 2008 adopting the specifications of the 2009 ad hoc module on the entry of young people into the labour market provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(2) thereof, Whereas: (1) The European Employment guidelines (2) include a number of policy orientations relevant for youth employment, underlining that more efforts should be undertaken to build employment pathways for young people and to reduce youth unemployment. These guidelines also refer to the targets and benchmarks set in the European Employment Strategy since 2003 for the reduction of early school-leaving, the rise in educational attainment levels and the new start for unemployed youth. (2) The education benchmarks are enshrined in the Education and Training 2010 Work Programme which is implemented by Member States and the Commission (3). These benchmarks should help to monitor the rise in educational attainment levels and in lifelong learning and the reduction of number of early school-leavers  policy goals aimed to prepare best the young people to their professional and social life. (3) The Council Decision 2006/702/EC of 6 October 2006 on Community Strategic Guidelines on Cohesion (4) calls upon Member States to pay special attention to implementing the European Youth Pact, by facilitating access to employment for young people, by easing the transition from education to work, including through career guidance, assistance in completing education, access to appropriate training and apprenticeships. (4) Consequently, there is an evident need for a comprehensive and comparable set of data on the entry of the young people into the labour market in order to monitor progress towards the common objectives of the European Employment Strategy and of the Social Inclusion Process. (5) Commission Regulation (EC) No 384/2005 of 7 March 2005 adopting the programme of ad hoc modules, covering the years 2007 to 2009, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (5) already included an ad hoc module on the entry of the young people into the labour market. The list of variables for this module should be defined. (6) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The detailed list of variables to be collected in 2009 by the ad hoc module on the entry of the young people into the labour market shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 77, 14.3.1998, p. 3. Regulation as last amended by Regulation (EC) No 1372/2007 of the European Parliament and of the Council (OJ L 315, 3.12.2007, p. 42). (2) Council Decision of 12 July 2005 on Guidelines for the employment policies of the Member States (2005/600/EC), OJ L 205, 6.8.2005, p. 21. (3) Council, Detailed work programme on the follow-up of the objectives of Education and training systems in Europe (2002/C 142/01), OJ C 142, 14.6.2002, p. 1. (4) OJ L 291, 21.10.2006, p. 11. (5) OJ L 61, 8.3.2005, p. 23. Regulation as amended by Regulation (EC) No 341/2006 (OJ L 55, 25.2.2006, p. 9). ANNEX LABOUR FORCE SURVEY Specifications of the 2009 ad hoc module on the entry of young people into the labour market 1. Member States and regions concerned: all. 2. The variables shall be coded as follows: The labelling of variables of the Labour Force Survey in the column Filter refers to Annex II to Commission Regulation (EC) No 430/2005. Column Code Description Filter 203 (PARHAT) Highest level of education successfully completed by father or mother Everybody aged 15-34 1 Low: ISCED 0, 1, 2 and 3c short 2 Medium: ISCED 3-4 (without 3c short) 3 High: ISCED 5-6 9 Not applicable (persons aged less than 15 or more than 34) Blank No answer 204-207 PARFOR Country of birth of father and mother Everybody aged 15-34 (For Germany: nationality/former nationality of father and mother when they have in the reference week the German nationality) For coding, see ISO country classification .... 4 digits (father  2 first digits, mother  2 last digits) 9999 Not applicable Blank No answer 208 HATVOC Orientation of the highest level of formal education attained (HATLEVEL) Everybody aged 15-34 and HATLEVEL=21-43 1 General education 2 Vocational education mainly (or solely) school based 3 Combination of school and workplace based vocational education 4 Vocational education mainly workplace based 5 Vocational education, with no distinction possible between 2, 3 and 4 9 Not applicable Blank No answer 209-214 STOPDATE Month and year of leaving formal education for the last time Everybody aged 15-34 and EDUCSTAT=2 and HATLEVEL  00 ¦ Month and year 999999 Not applicable Blank No answer 215 WORKEDUC Work during studies in formal education Everybody aged 15-34 0 No work or work less than 1 month per year 1 Work (only) as part of educational programme 2 Work while studying but outside educational programmes 3 Work (only) during an interruption of studies 4 Work as combination of 1 and 2 5 Work as combination of 1 and 3 6 Work as combination of 2 and 3 7 Work as combination of 1, 2 and 3 9 Not applicable Blank No answer 216-221 JOBSTART Month and year of start of the first job of more than 3 months after leaving formal education for the last time Col.209-214  999999 and blank 000000 Never had a job of more than 3 months 000001 Current job is my first job ¦ ¦ Month and year 999999 Not applicable Blank No answer 222-224 JOBDUR Duration of the first job of more than 3 months (after leaving formal education for the last time) Col. 216-221  000000 and 000001 and 999999 ¦ Number of months 999 Not applicable Blank No answer 225 FINDMETH Method which allowed to find the first job of more than 3 months (after leaving formal education for the last time) Col. 216-221  000000 and 999999 1 Via educational institution 2 Via PES (Public Employment Services) 3 Via ads in press or on the Internet 4 Submission of direct (spontaneous) job application to employer 5 Via family and friends 6 Job found after previous experience (summer/student job, apprenticeship, traineeship, voluntary job) in the same company 7 Launching private business 8 Other 9 Not applicable Blank No answer 226-229 JOBOCC Occupation of the first job of more than 3 months (after leaving formal education for the last time) Col. 216-221  000000 and 000001 and 999999 .... ISCO-88 (COM) coded at 3 or if possible 4 digits level 9999 Not applicable Blank No answer 230 JOBCONTR Type of contract of the first job of more than 3 months (after leaving formal education for the last time) Col. 216-221  000000 and 000001 and 999999 1 Self-employed 2 Employee, permanent full-time 3 Employee, permanent part-time 4 Employee, temporary full-time 5 Employee, temporary part-time 6 Family worker 9 Not applicable Blank No answer 231 TRANSACT Main activity after leaving formal education for the last time and before starting the first job of a duration of at least 3 months Col.209-214  999999 and blank and {first job started more than 3 months after the date in Col.209-214 or Col.216-221 =000000} 1 Employed  work in job(s) of short duration (maximum 3 months) 2 Compulsory military or community service 3 Not employed, actively looking for a job Not employed, not looking actively for a job because of: 4 Family responsibilities 5 Participation in non-formal education 6 Voluntary activities 7 Health problems 8 Other reasons 9 Not applicable Blank No answer 232/237 Weighting factor for the LFS module 2009 (optional) Everybody aged 15-34 0000-9999 Columns 232-235 contain whole numbers 00-99 Columns 236-237 contain decimal places 238 (PARNAT) Nationality at birth of parents (optional) Everybody aged 15-34 For coding, see ISO country classification 9999 Not applicable Blank No answer